SECOND DIVISION
                                  RICKMAN, C. J.,
                               MILLER, P. J., PIPKIN, J.

                      NOTICE: Motions for reconsideration must be
                      physically received in our clerk’s office within ten
                      days of the date of decision to be deemed timely filed.
                                 https://www.gaappeals.us/rules

                      DEADLINES ARE NO LONGER TOLLED IN THIS
                      COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                      THE TIMES SET BY OUR COURT RULES.


                                                                        March 2, 2022



In the Court of Appeals of Georgia
 A22A0164. DANIEL v. DANIEL.

      MILLER, Presiding Judge.

      This is the second appearance before this Court of this contentious inheritance

dispute between Jason Daniel and Corlis Daniel, acting in her capacity as the executor

of the Estate of Timothy Ray Daniel. See Daniel v. Daniel, Case No. A19A1729

(Decided Jan. 10, 2020). Jason1 seeks review of the trial court’s order that held him

in civil contempt and also awarded Corlis attorney fees under OCGA § 9-15-14 (b).

Jason argues that the trial court erred in holding him in contempt because contempt

cannot be used as punishment for failure to obey a court order to pay money damages.

We agree and reverse the contempt citation and the award of attorney fees.

      As a general rule, where an order of civil contempt is supported by at
      least some evidence, we will not disturb that order absent an abuse of

      1
          For ease of reference, we will refer to the parties by their first names.
      discretion by the trial court. Such an abuse of discretion occurs where
      the trial court either fails to apply or misapplies the relevant law.
      Additionally, to the extent that the question of the validity of a contempt
      order involves a question of law, we review that question de novo.


(Citations omitted.) Rocker v. First Bank of Dalton, 343 Ga. App. 501, 501-502 (806

SE2d 884) (2017).

      According to the record, Corlis and Timothy were previously married, and

Timothy passed away in 2013 during their divorce proceedings. After Corlis became

the executor for Timothy’s estate, she filed an action to recover much of his personal

property from his family members, including Jason. Following a bench trial, the trial

court awarded the estate $69,000 in damages against Jason and ordered him to return

a boat trailer and a yellow trailer.

      Jason appealed from the final order, and the trial court dismissed his appeal for

failing to file a transcript. See Daniel v. Daniel, Case No. A19A1729 (Decided Jan.

10, 2020). Jason appealed the dismissal of his appeal, and we vacated the trial court’s

dismissal of his appeal because the court failed to make the requisite findings of fact.

See id. Jason later voluntarily dismissed his notice of appeal from the bench trial

judgment pursuant to a private settlement agreement. According to the settlement

agreement, in exchange for Jason’s dismissal of his appeal, the estate agreed to reduce



                                           2
the amount of the judgment from $69,000 to $15,000. The agreement also provided

that Corlis was entitled to items of personal property located at Jason’s residence –

namely, the two trailers mentioned in the judgment, a tractor, hay balers, and a hay

rake.

        Soon after, Corlis filed a motion to enforce the settlement agreement. In her

motion, Corlis alleged that, when she went to pick up the property, the floor boards

in the yellow trailer had been stripped away and were missing. When Corlis

demanded that Jason pay her $1,380.30 to replace the floorboards, Jason attempted

to pay that amount with two buckets of coins, which Corlis refused to accept.

Following a telephone conference, the trial court granted Corlis’ motion to enforce

the settlement agreement. The trial court concluded that Jason breached the settlement

agreement by removing the floorboards from the trailer, and the trial court awarded

Corlis $4,880.30, which consisted of payment for the missing floorboards, labor costs

to replace the floorboards, and attorney fees. The trial court ordered Jason to make

the payment within 20 days.

        After Jason failed to make any payments within 20 days, Corlis filed a motion

to hold him in contempt and for the trial court to award attorney fees under OCGA

§ 9-15-14 (b) because Jason lacked substantial justification for his actions, his actions

delayed enforcement of the judgment, and he unnecessarily expanded the proceedings

                                           3
by his improper conduct. To support her request for attorney fees, Corlis submitted

an affidavit from her attorney wherein the attorney averred that Corlis incurred

$3,841.08 in attorney fees for the “preparation and prosecution of the Motion for

Contempt.” After a hearing, the trial court granted Corlis’ motion. The trial court first

concluded that contempt was a proper remedy because its order enforcing the

settlement agreement did not constitute a “money judgment.” The trial court then

found Jason in willful contempt of its prior order and ordered Jason incarcerated if

he did not pay the $4,880.30 within 10 days.2 The trial court further awarded Corlis

$3,841.08 in attorney fees under OCGA § 9-15-14 (b). This appeal followed.

      In his sole enumeration of error, Jason argues that the trial court erred in

finding him in contempt because contempt is not an available remedy for the failure

to pay money damages. We agree.

      When a party is decreed to perform a duty or to do any act, other than
      the mere payment of money, which the court has jurisdiction to adjudge


      2
        We note that, because the trial court ordered a conditional punishment to
coerce compliance with its previous orders, it was an order finding Jason in civil
contempt. See Stardust, 3007, LLC v. City of Brookhaven, 348 Ga. App. 711, 712
(824 SE2d 595) (2019) (“The distinction between criminal and civil contempt is that
criminal contempt imposes unconditional punishment for prior contempt to preserve
the court’s authority and to punish disobedience of its orders. Civil contempt, on the
other hand, is conditional punishment which coerces the contemnor to comply with
the court order.”) (citation omitted).

                                           4
      he shall do, if he disobeys, the authority of the court is defied; he is
      guilty of contempt. But if a court of equity should render a simple decree
      for money, on a simple money verdict, a decree which it may now
      enforce by the ordinary common law process against property, the
      failure to pay the decree would not be a contempt, nor could compulsory
      process against the person of the party in default be resorted to to
      enforce payment.


(Citation and punctuation omitted.) Backus v. Backus, 299 Ga. App. 122, 123 (1) (682

SE2d 138) (2009).

      Here, the trial court’s order enforcing the parties’ settlement agreement found

Jason in breach of that settlement agreement due to his removal of the trailer’s

floorboards and ordered him to pay $4,880.30 to compensate Corlis for his actions.

The order thus essentially directed Jason to pay a sum certain as damages for his

breach of the contract, “a payment akin to a money judgment.” Hill v. Paluzzi, 261

Ga. App. 123, 126 (2) (581 SE2d 730) (2003). “The judgment was therefore for the

payment of money, which cannot be enforced by an action for contempt.” Backus,

supra, 299 Ga. App. at 123 (1) (order directing party to pay amount that he

misappropriated from his daughter’s custodial account was not enforceable by

contempt); see also Hill, supra, 261 Ga. App. at 126 (2) (contempt was not an

available remedy to punish failure to make a $60,000 payment required by a


                                          5
settlement agreement). Because “the trial court’s use of its contempt power here, in

the absence of statutory authority, was not authorized[,]” Backus, supra, 299 Ga. App.

at 124 (1), the trial court abused its discretion by finding Jason in contempt.

      Additionally, because we reverse the finding of contempt, we must also reverse

the trial court’s award of attorney fees because it is inextricably linked with the

contempt citation. As the affidavit from Corlis’ attorney makes clear, Corlis sought

attorney fees only for the prosecution of her contempt motion. Because contempt was

not an available remedy to enforce the trial court’s order on the motion to enforce the

settlement agreement, we must similarly reverse the attorney fee award.

      We therefore reverse the trial court’s order holding Jason in contempt and

awarding attorney fees.3

      Judgment reversed. Rickman, C. J., and Pipkin, J., concur.




      3
        We note that our opinion should not be read to condone the acts Jason
allegedly committed during the course of these proceedings.

                                          6